Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-5B: Figs. 1-5B disclose a first embodiment.
Species II, Figs. 6A-6B: In a semiconductor device 102 according to a modification, for example, seven guard ring layers 13 of the first embodiment are provided, and six conductive members 50 are provided. However, the intervals between the guard ring layers 13 in the first direction E1 become narrower towards the cell side CS and wider towards the end side ES. Also, the conductive members 50 arranged on the cell side CS have a positional relationship with the guard ring layers 13 that is different from that described for the semiconductor device 101. Figs. 6A-6B disclose a second embodiment. As illustrated in FIG. 6B, guard ring layers 131, 132, 133, 134, 135, 136, and 137 are arranged in this order in the first direction E1. Intervals t1 to t6 are respective intervals between the guard ring layers 131 to 137. The intervals t1 to t3 are substantially the same. The intervals t4 to t6 increase, such that interval t5 is greater than interval t4, and interval t6 is greater than interval t5. Each of the intervals t1 to t3 are narrower than the interval t4. As illustrated in FIGS. 6A and 6B, conductive members 51, 52, 53, 54, 55, and 56 are arranged in this order in the first direction E1. The conductive members 51 to 56 are arranged at respective intervals r1, r2, r3, r4, and r5 in the first direction E1. The intervals r1 and r2 are substantially the same. For example, the intervals r1 and r2 are slightly shorter than the lengths of the conductive members 51 to 53 in the first direction E1 but are wider than the intervals t1 to t3. The interval r3 is wider than the intervals r1 and r2. The interval r4 is narrower than the interval r3, and the interval r5 is wider than the intervals r3 and r4. The conductive member 52 is disposed on the end side ES of the conductive member 51. The conductive member 52 is disposed with respect to the guard ring layer 132 in the same positional relationship corresponding that in the first embodiment described for every guard ring layer 13 and conductive member 50 between the conductive member 52 and the guard ring layer 132. That is, as viewed from above, a portion on the end side ES of the guard ring layer 132 is covered with a portion on the cell side CS of the conductive member 52. However, a portion on the cell side CS of the guard ring layer 133 is also covered with a portion on the end side ES of the conductive member 52, but a portion on the end side ES of the guard ring layer 133 is not covered with a conductive member.
Species III, Figs. 7-8B: Figs. 7-8B disclose a third embodiment. In a semiconductor device 103 according to a modification, seven guard ring layers 131 to 137 are provided, like the first modification. Furthermore, among respective intervals t1 to t6 between the guard ring layers 131 to 137, the intervals t1 to t3 are narrower than the intervals t4 to t6. Unlike the first modification, the conductive members 51 to 55 are disposed in a zigzag pattern of intermittent sub-portions as viewed from above.
Species IV, Fig. 9: Fig. 9 discloses a fourth embodiment.  In a semiconductor device 104 according to a fourth embodiment, a conductive plate 60 is provided on each of the guard ring layers 13. For example, the conductive plate 60 comprises titanium or polysilicon. As illustrated in FIG. 9, a conductive plate 60 is provided on each of the guard ring layers 13 in the end region ER. A lower surface of each conductive plate 60 is in contact with the corresponding guard ring layer 13. The potential of the conductive plates 60 is thus substantially the same as that of the guard ring layers 13, for example, a source potential (0 V). The surfaces other than the lower surface of the conductive plates 60 are covered with the insulating film 31. Each of the conductive plates 60 is separated from the conductive members 50 by the insulating film 31. An interval H2 is between the upper surfaces of the conductive plates 60 and the lower surfaces of the conductive members 50. The conductive plates 60 are each provided on the cell-side portion Dc of a guard ring layer 13. The length of the conductive plate materials 60 in the first direction E1 is substantially the same as the length of the cell-side portion Dc of the guard ring layers 13 in the first direction E1. It is desirable that the cell-side edge 60c of each of the conductive plates 60 be disposed directly above the cell-side edge 13c of the corresponding guard ring layers 13. However, exact alignment is not required, and the cell-side edge 60c of each conductive plate 60 may be disposed slightly nearer to the cell side CS or more towards the end side ES than the cell-side edge 13c.


The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813